Citation Nr: 1620029	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim must be remanded to ensure that it is afforded every consideration.

The Veteran testified before the Board at a hearing in December 2015.  A January 8, 2016 letter notified the Veteran that the Digital Audio Recording System (DARS) used to capture the oral testimony for the record malfunctioned and as a result, the transcript from the December 8, 2015 hearing was unable to be recovered and associated with his file.  In the same letter, the Veteran was offered another opportunity to testify before the Board.  He indicated that he wanted to appear at another hearing by video teleconference in his faxed response received on January 27, 2016.  To date, the hearing has not been rescheduled.  Accordingly, the Veteran should be rescheduled for a video-conference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a video-conference hearing before the Board at the RO.    

2.  After the hearing is conducted, if the Veteran withdraws the hearing request, or if he fails to appear without good cause, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

